United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY & INSPECTION SERVICE,
Natchitoches, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1810
Issued: March 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 9, 2009 appellant filed a timely appeal of a March 27, 2009 decision of the
Office of Workers’ Compensation Programs denying modification of a September 10, 2008
decision denying her claim for compensation between February 3 and 26, 2008.
ISSUE
The issue is whether appellant had a period of disability between February 3 and 26, 2008
causally related to his accepted employment-related injury.
FACTUAL HISTORY
On February 7, 2008 appellant, then a 57-year-old inspector, filed an occupational
disease claim alleging that she developed an allergic reaction on both hands from wearing latex
gloves at work. She stopped work on February 4, 2008.
In a February 27, 2008 attending physician’s report, Dr. Jeffrey Evans, a general
practitioner, diagnosed dermatitis of both hands due to a latex allergy that was work related. He

indicated that appellant’s work consisted of inspecting chickens while wearing gloves on both
hands. Dr. Evans indicated that there was partial disability since December 10, 2007. He noted
the period of disability was unknown but that appellant was unable to return to work.
On February 7, 2008 appellant filed a claim for disability compensation from February 3
to March 1, 2008. An undated attending physician’s report from Dr. Evans reiterated his
diagnosis of work-related dermatitis of both hands. He indicated partial disability beginning
December 10, 2007 but noted it was unknown when appellant’s disability would end or when she
could return to work. In a March 4, 2008 duty status report, Dr. Evans noted that appellant could
not return to work until “her hands cleared up,” then she could return to full-time regular work
and would need nonlatex gloves. On April 8, 2008 he noted first treating appellant on
December 10, 2007 when her hands were swollen and peeling with mild drainage. Dr. Evans
found that she had a severe case of dermatitis due to latex gloves. He advised that appellant
could return to work on April 14, 2008. In an undated work status report, Dr. Evans diagnosed
hand dermatitis. He also noted that appellant “should be able to return to work by
April 14, 2008.”
Appellant returned to work on April 14, 2008.
On April 25, 2008 the Office accepted the claim for bilateral contact dermatitis. It
advised appellant to submit a claim for compensation if her injury caused lost time from work.
On May 2, 2008 appellant filed a claim for disability compensation from February 4 to
April 12, 2008.
On May 28, 2008 the Office advised appellant that additional medical evidence was
needed to establish her disability claim between February 3 and 26, 2008. It allowed her 30 days
to submit such evidence.1
Appellant submitted an undated report from Dr. Evans who diagnosed bilateral hand
dermatitis of unknown etiology, traumatic right shoulder rotator cuff tendinitis related to a fall at
work, insulin-dependent diabetes mellitus, hypertension, hyperlipidemia and prior peripheral
vascular disease on the right. Dr. Evans found that appellant’s hand dermatitis was already
resolving but that she had a high chance of exacerbation. He also noted that there was no
permanent care for this condition. Regarding appellant’s rotator cuff condition, Dr. Evans
anticipated that appellant could return to work in six to eight weeks.
In a September 10, 2008 decision, the Office denied appellant’s claim for compensation
between February 3 and 26, 2008 finding that the medical evidence did not establish that she was
disabled from work due to an accepted injury.
On November 12, 2008 appellant requested reconsideration. She also submitted reports
from Dr. Evans dated between January 14 and July 17, 2008 treating her for hand dermatitis,
diabetes and rotator cuff conditions. In particular, in a February 4, 2008 treatment record,
Dr. Evans noted that appellant “thinks the rash is job related.” He found mild edema of the right
leg, episodes of dizziness and blurred vision. Dr. Evans also advised that appellant would be
1

The Office paid appellant appropriate wage-loss compensation for the period February 27 to April 11, 2008.

2

excused from work “for now.” A March 10, 2008 treatment record noted appellant’s status and
indicated that she would try to return to work on April 14, 2008. On August 22, 2008 Dr. Evans
reiterated that he treated appellant for bilateral hand dermatitis and other conditions including
traumatic rotator cuff tendinitis, diabetes, hypertension, hyperlipidemia and prior right peripheral
vascular disease.
In a December 9, 2008 decision, the Office denied modification of its September 10,
2008 decision finding that the additional medical evidence did not establish total disability for
the period claimed.
On January 5, 2009 appellant requested reconsideration. She submitted several reports
from Dr. Evans, including an undated form report and treatment notes from February 4 and
March 10, 2008 that were previously of record.
In a March 27, 2009 decision, the Office denied modification of its previous decision as
the medical evidence was insufficient to establish disability between February 3 and 26, 2008.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim, including that any specific condition
or disability for which he claims wage-loss compensation is causally related to the employment
injury.3
For each period of disability claimed, appellant has the burden of proving by the
preponderance of the reliable, probative and substantial evidence that he is disabled for work as a
result of his employment injury. Whether a particular injury causes an employee to be disabled
for employment and the duration of that disability are medical issues which must be proved by a
preponderance of the reliable, probative and substantial medical evidence.4 Findings on
examination are generally needed to support a physician’s opinion that an employee is disabled
for work. When a physician’s statements regarding an employee’s ability to work consist only of
repetition of the employee’s complaints that she hurt too much to work, without objective
findings of disability being shown, the physician has not presented a medical opinion on the
issue of disability or a basis for payment of compensation.5 The Board will not require the
Office to pay compensation for disability in the absence of any medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow employees to self-certify their disability and entitlement to compensation.6

2

5 U.S.C. §§ 8101-8193.

3

Tammy Medley, 55 ECAB 182 (2003).

4

Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); see Huie Lee Goal, 1 ECAB 180, 182 (1948).

6

G.T., id.; Fereidoon Kharabi, 52 ECAB 291, 293 (2001).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS
The Office accepted that appellant sustained bilateral contact dermatitis in the
performance of duty. Appellant claims that this injury caused her disability for employment
between February 3 and 26, 2008. However, the medical evidence of record is insufficient to
establish her claim.
The medical evidence most contemporaneous with the period of disability at issue is a
February 4, 2008 report from Dr. Evans who found mild edema of the right leg, episodes of
dizziness and blurred vision. Dr. Evans noted appellant’s belief that her rash was job related. He
also excused appellant from work “for now.” However, Dr. Evans does not specify whether
appellant’s disability from work is due to her dermatitis condition. This distinction is
particularly important as the physician has diagnosed other conditions not accepted as work
related. Moreover, he does not specify the duration of appellant’s disability.
Dr. Evans’ undated report provided inconsistent findings as he indicated that appellant’s
partial disability began on December 10, 2007 while also indicating that appellant could not
work. The Board has found that the opinion of a physician supporting causal relationship must
be one of reasonable medical certainty that the condition for which compensation is claimed is
causally related to federal employment and such relationship must be supported with affirmative
evidence, explained by medical rationale and be based upon a complete and accurate medical
and factual background of the claimant.8 Similarly, on April 8, 2008 Dr. Evans advised that
appellant could return to work on April 14, 2008. However, he did not address whether
appellant was disabled for work during the period at issue. As Dr. Evans failed to address
whether appellant sustained a period of total disability between February 2 and 26, 2008 causally
related to her accepted condition, these reports are of little probative value.
On February 27, 2008 Dr. Evans diagnosed dermatitis and stated that he did not know the
duration of appellant’s disability or when she could return to work. However, his opinion is
vague as it provided no specific dates of disability and did not specifically address whether
appellant’s dermatitis attributed to the claimed period of disability. Likewise, on March 4, 2008
Dr. Evans broadly noted that appellant could return to work “after her hands cleared up.”
However, he did not indicate when the period of disability began or ended and he provided no
7

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
8

Patricia J. Glenn, 53 ECAB 159 (2001).

4

opinion on causal relationship.9 Dr. Evans March 10, 2008 treatment note also did not
specifically address the cause of any disability during the claimed period at issue.
None of the other medical reports of record are contemporaneous with the period of
disability at issue or address whether appellant had any employment-related disability from
February 3 to 26, 2008. Consequently, the medical evidence does not establish that appellant
was disabled for work between February 3 and 26, 2008 due to her accepted bilateral hand
condition.
On appeal, appellant asserts that she is entitled to disability compensation as she was
disabled from work between February 4 and April 14, 2008. As noted, appellant has the burden
of proof to submit rationalized medical evidence establishing total disability from work due to an
accepted employment injury. However, the medical evidence of record insufficiently meets this
burden as none of the reports identify a specific period of disability from work supported by an
opinion on how that period of disability is causally related to bilateral dermatitis.10
CONCLUSION
The Board finds that appellant did not sustain a period of disability between February 3
and 26, 2008 causally related to his accepted employment-related injury.

9

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009) (medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
10

The Board notes that there is no indication that appellant claims to have incurred wage-loss incidental to
undergoing authorized medical treatment on any of the claimed dates of disability. See Daniel Hollars, 51 ECAB
355 (2000) (an employee is entitled to disability compensation for loss of wages incidental to treatment for an
employment injury).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 27, 2009 and September 10, 2008 are affirmed.
Issued: March 23, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

